                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


THEA MASON,                           )
                                      )
      Plaintiff,                      )                 Case No.
                                      )              5:19-cv-2-JMH
v.                                    )
                                      )         MEMORANDUM OPINION
STATE FARM MUTUAL AUTOMOBILE          )              AND ORDER
INSURANCE COMPANY,                    )
                                      )
      Defendant.                      )

                                  ***

      This matter comes before the Court on Defendant’s Motion to

Bifurcate [DE 10], insofar as it requests that discovery pertaining

to the bifurcated claim be held in abeyance pending resolution of

the underlying contractual claim. [DE 10, at 1]. Plaintiff has

responded in opposition, and Defendant subsequently filed a reply.

[DE 14; DE 15]. This matter is now ripe for review.

                A. FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiff’s Complaint [DE 1-1, at 12-18] alleges she was

injured in an automobile accident on or about August 9, 2016, in

which an automobile driven by Deonsha Jackson struck the rear of

Plaintiff’s vehicle. Id. at 13. Since the accident, Plaintiff has

settled her claim against Ms. Jackson for $25,000.00, which was

the limit of Ms. Jackson’s insurance policy. Id. at 14; [DE 14, at

2].   Also,   Plaintiff   submitted   her   claims   to   Defendant,   her

underinsured motorist (“UIM”) carrier, and argues Defendant “is
contractually obligated to compensate Plaintiff for UIM benefits

for all damages Plaintiff sustained in excess of Deonsha Jackson’s

insurance policy limits.” [DE 1-1, at 14-15]. Despite allegedly

having a single limit amount of $100,000.00 under Plaintiff’s UIM

coverage, Plaintiff claims that on February 21, 2019, Defendant

tendered $7,500.00 to resolve the UIM claim. [DE 14, at 3]. In

addition    to   Plaintiff’s   contractual         claim,   since   Defendant

allegedly did not pay the full amount of Plaintiff’s damages,

Plaintiff further claims Defendant committed bad faith by failing

to pay the full amount of Plaintiff’s damages that were not covered

by the settlement of Plaintiff’s claim against Ms. Jackson. Id. at

15-17; see also [DE 14, at 3].

     After Defendant filed the present Motion to Bifurcate [DE

10], the Parties agreed to bifurcate the underlying contractual

claim from the bad faith claims. [DE 13]. Despite the Parties’

agreement to bifurcate the claims, the Motion to Bifurcate [DE 10]

required further briefing, insofar as it pertains to the bifurcated

claims being held in abeyance pending resolution of the underlying

contractual claim. This matter is now fully briefed, and for the

following   reasons,   Defendant’s        Motion   to   Bifurcate   [DE   10],

insofar as it requests that discovery pertaining to the bifurcated

claim be held in abeyance pending resolution of the underlying

contractual claim, will be granted.



                                     2 
 
                          B. STANDARD OF REVIEW

       “Rule 42(b) of the Federal Rules of Civil Procedure provides

that   in   order   to   promote   convenience   and   economy   or   avoid

prejudice, a district court ‘may order a separate trial of any

claim ... or ... any separate issue.’” Bath & Body Works, Inc. v.

Luzier Personalized Cosmetics, Inc., 76 F.3d 743, 747 (6th Cir.

1996) (quoting Fed. R. Civ. P. 42(b)). “The decision whether to

try issues separately is within the sound discretion of the court.”

Id. (quoting In Re Bendectin Litigation, 857 F.2d 290, 307 (6th

Cir. 1988)).

                              C. DISCUSSION

       Defendant argues discovery pertaining to Plaintiff’s bad

faith claims should be stayed until liability is established on

the underlying contractual claim. [DE 10-1, at 6-12]. “Trial courts

have broad discretion and inherent power to stay discovery until

preliminary questions that may dispose of the case are determined.”

Gettings v. Bldg. Laborers Local 310 Fringe Benefits Fund, 349

F.3d 300, 304 (6th Cir. 2003) (citing Hahn v. Star Bank, 190 F.3d

708, 719 (6th Cir. 1999). Indeed, the Sixth Circuit held in Smith

v. Allstate Ins. Co., 403 F.3d 401 (6th Cir. 2005) that it is well

within a district court's discretion in a first-party insurance

contract dispute to stay discovery on a bad faith claim since “the

merits of the bad faith claim depend[ ] on” the merits of the

underlying contract claim. Smith, 403 F.3d at 407. This Court

                                     3 
 
exercises this discretion accordingly, as staying discovery of

Plaintiff's bad faith claims will prevent prejudice to Defendant

while trying the UIM case and further judicial economy by avoiding

“complicated   privilege   issues   involved   with   discovery   of   the

claims file.” Pollard v. Wood, No. Civ. A. 5:05–444–JMH, 2006 WL

782739, at *3 (E.D. Ky. Mar. 27, 2006).

     In Shearer v. Ohio Cas. Ins. Co., No. 5:12-CV-00188-JMH, 2012

WL 4338675, at *2 (E.D. Ky. Sept. 20, 2012), this Court addressed

whether discovery should be stayed in a first-party insurance

action, such as the present case. Distinguishing the Shearer action

from that of Tharpe v. Illinois Nat’l Ins. Co., 199 F.R.D. 213

(W.D. Ky. 2001), which held that bifurcation was inappropriate in

a first-party action where the insurer denied payment to the

insured, claiming her chiropractic bills were unreasonable, this

Court found the following:

     [L]ike in Durbin [v. State Farm Mut. Auto. Ins. Co., No.
     Civ.A. 3:00CV–384–S, 2001 WL 1793734, at *1 (W.D. Ky.
     Mar. 22, 2001)], a different situation is presented on
     the facts of this case since Plaintiff is seeking UIM
     benefits. Durbin, 2001 WL 1793734, at *1. Specifically
     in a UIM case, “the defendant's exposure to the plaintiff
     on the underinsured motorist claim is implicated only to
     the extent that the tortfeasor's liability coverage is
     insufficient.” Id. Therefore, if a jury determines that
     Plaintiff's damages are less than or equal to the amount
     paid by the underlying carrier, then she will not be
     entitled to UIM benefits, nor will a bad faith claim lie
     against Defendants. Thus, even though this is a first-
     party action, bifurcation is appropriate . . . .
     [J]udicial economy will be furthered by staying
     discovery because a second trial and second set of


                                    4 
 
        discovery will not be necessary if Plaintiff fails to
        succeed on liability.

Shearer, 2012 WL 4338675, at *2-3.

        Like Shearer, the present case involves a Plaintiff who is

seeking UIM benefits and claiming the insurer acted in bad faith.

While Defendant allegedly paid $7,500.00 to resolve the UIM claim,

and Plaintiff alleges this was done in bad faith, there is still

a preliminary question of whether Defendant was required to pay

more.    Before   a   determination   can   be   made   regarding   whether

Defendant acted in bad faith by failing to pay more than $7,500.00,

Plaintiff must show her damages were in excess of the $25,000.00

Plaintiff received from Ms. Jackson and the $7,500.00 provided by

Defendant. To allow discovery to proceed on bad faith claims that

are dependent on the underlying contractual claim goes against

judicial economy by requiring the Parties to expend countless hours

and resources on claims that may ultimately be unnecessary.

                              D. CONCLUSION

        Accordingly, having considered the matter fully, and being

otherwise sufficiently advised,

        IT IS ORDERED as follows:

        (1)   Defendant’s Motion to Bifurcate [DE 10], insofar as it

              requests that discovery pertaining to the bifurcated

              claim be held in abeyance pending resolution of the

              underlying contractual claim, is GRANTED; and


                                      5 
 
    (2)   Discovery pertaining to the bifurcated bad faith claims

          shall be HELD IN ABEYANCE pending resolution of the

          underlying contractual claim.

    This the 22nd day of April, 2019.




                                6 
 
